Citation Nr: 0720943	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to increased evaluations for the service-
connected sinusitis, with a 10 percent evaluation assigned 
from February 28, 1997 and a 30 percent evaluation assigned 
from November 16, 2004.  

2.  Entitlement to increased evaluations for the service-
connected asthma, with a 30 percent evaluation assigned from 
February 28, 1997 and a 60 percent evaluation assigned from 
June 26, 2003.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
Waco, Texas in May 2003 and January 2004.  The case has since 
been transferred to the RO in New York, New York. 

The issue of increased evaluations for the service-connected 
asthma, with a 30 percent evaluation assigned on February 28, 
1997 and a 60 percent evaluation assigned on June 26, 2003, 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  During the period from February 28, 1997 through November 
15, 2004, the service-connected sinusitis was extensive in 
degree, with uncontradicted lay reports of a syndrome of 
allergic rhinitis, sinusitis, and asthmatic bronchitis 
approximately once every one to two months incapacitating him 
for one to two days at a time.   

2.  While the veteran underwent sinus surgery in April 2005, 
there is no evidence of chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation, but no more for the service-connected sinusitis 
have been met for the period from February 28, 1997 through 
November 15, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 
including Diagnostic Code 6513 (2006).  

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected sinusitis have not been met for the 
period beginning on November 16, 2004.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.97 including Diagnostic Code 6513 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his service-connected sinusitis.  Moreover, there 
is no indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted October 2004 VCAA letter was issued 
subsequent to the appealed May 2003 rating decision.  
However, the veteran's claim has since been addressed in 
several Supplemental Statements of the Case.  Accordingly, 
there remain no procedural concerns in view of the Mayfield 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in a 
December 2004 rating decision that he had been assigned a 10 
percent evaluation for sinusitis as of February 28, 1997 and 
a 30 percent evaluation as of November 16, 2004.  In the 
decision and in a January 2005 cover letter, the RO explained 
the basis for the assigned 30 percent evaluation and for the 
effective date of the evaluation.  The Board finds that this 
action satisfies VA's requirements in view of Dingess.  

Accordingly, the Board concludes that no prejudice to the 
veteran will result from an adjudication of his claim in this 
Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the veteran underwent multiple VA 
examinations and x-ray studies in conjunction with his 
initial service connection claim, dating back to 1997.  The 
Board will thus discuss all evidence and procedural actions 
of VA in chronological order.

The sinus x-ray studies from July 1997 revealed opacification 
of the right maxillary antrum and of right ethmoidal air 
cells.  There was questionable minimal pleural thickening of 
the frontal sinuses, possible mastoiditis, and a post-
surgical defect at the medial wall of the right maxillary 
antrum.

The veteran underwent a VA respiratory examination in April 
1998, during which he reported a syndrome of allergic 
rhinitis, sinusitis, and asthmatic bronchitis approximately 
once every one to two months incapacitating him for one to 
two days at a time.  

The examiner noted that a CT scan of the face from May 1997 
revealed extensive postoperative changes with surgical 
absence of the middle meatus on the right, with complete 
opacification of the ethmoid air cells on the right, with 
distortion of the bony chambers; opacification of the 
osteomeatal complex on the left; and minimal mucosal 
thickening involving the sphenoid and left maxillary sinus, 
with prominent mucosal thickening involving the right 
maxillary sinus and frontal sinuses.  

The X-ray studies, also from April 1998, revealed 
opacification of the right maxillary antrum and of right 
ethmoidal air cells, questionable minimal pleural thickening 
of the frontal sinuses, possible mastoiditis, and a post-
surgical defect at the medial wall of the right maxillary 
antrum.

An October 1999 VA treatment record indicates "red angry" 
nasal mucosa polyps obstructing on the right.  The 
impressions included nasal polyposis.  

The veteran underwent a VA upper respiratory examination in 
July 2001, which revealed "nubbins of polyps present."  

The examiner rendered a diagnosis of chronic pansinusitis on 
the right, possibly secondary to allergy nasal polyps.  The 
examiner further indicated that the veteran would continue to 
have troubles and might well require further surgery.  The X-
ray studies from the same date revealed extensive sinusitis, 
with the sphenoid sinus probably normal.  

Subsequently, in a December 2003 decision, the Board granted 
service connection for sinusitis on the basis of aggravation 
of pre-existing sinusitis during service.  In a January 2004 
decision, the Board assigned a 10 percent evaluation for this 
disorder as of February 28, 1997.  

A maxillofacial CT scan from November 2004 revealed a 17-
millimeter ethmoid mucocele; right-sided nasal polyps with 
right ostiomeatal complex obstruction; extensive chronic 
sinusitis involving the right frontal, right ethmoid, and 
right maxillary sinuses, compatible with right ostiomeatal 
complex obstruction; deviation of the nasal septum from the 
right to the left, and a small sphenoid sinus retention cyst 
measuring no more than five millimeters.  

A subsequent VA treatment record, dated from November 16, 
2004, reflects that the veteran was then maximized on medical 
therapy for sinusitis, including nasal steroid, nasal saline, 
systemic antihistamine, and systemic leukotriene inhibitor 
therapy, but with recurrent symptoms.  A surgical procedure 
was noted to be clearly warranted.  

Based on the November 16, 2004 treatment record, the RO, in a 
December 2004 rating decision, increased the veteran's 
evaluation for sinusitis to 30 percent as of November 16, 
2004.  As this grant did not date back to the initial 
effective date of service connection, both the prior 10 
percent evaluation and the current 30 percent evaluation 
remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

A March 2005 VA examination, conducted at a private facility, 
revealed mild rhinophyma of the external nose, a midline 
septum, normal mucosa, resection of the middle turbinates 
bilaterally, and a clear middle meatus on the left, with a 
large polypoid mass filling the right middle meatus and with 
no drainage.  

The examiner noted a long history of several endoscopic and 
open sinus surgeries, with recurrent polyposis and sinusitis 
as well as a frontoethmoidal mucocele.  A nasal endoscopy 
confirmed a polypoid mass in the right middle meatus, 
consistent with the frontoethmoid mucocele noted on CT scan.  
Various options for an ethmoidectomy were discussed.  

Subsequently, in April 2005, the veteran underwent a right 
endoscopic ethmoidectomy, a right endoscopic frontal 
sinusotomy with removal of the front ethmoid mucocele, a 
right endoscopic sphenoidectomy with removal of sphenoid 
mucosal disease, and a right endoscopic maxillary antrostomy.  

A further VA general medical examination was conducted in 
June 2005.  The examiner noted the veteran's recent sinus 
surgery.  Upon examination, the examiner noted pallor of the 
nasopharyngeal mucosa with retraction of the mucous 
membranes, which were moist and without lesions and currently 
without pain, headache, or signs of sinusitis.  A diagnosis 
of chronic sinusitis with repair was rendered.  

In the present case, the RO has evaluated the veteran's 
sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6513, which 
concerns chronic maxillary sinusitis.  The RO has assigned a 
10 percent evaluation from February 28, 1997 and a 30 percent 
evaluation from November 16, 2004.

Under this section, a 10 percent evaluation is assigned in 
cases of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis, requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 50 percent evaluation is in order in cases following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

Also, under this section, an "incapacitating episode of 
sinusitis" means one that requires bed rest and treatment by 
a physician.

The Board has reviewed the evidence of record between 1997 
and 2004 and finds that there is a basis for an evaluation in 
excess of 10 percent during that time.  

While the veteran's examiners from that period did not 
specify the nature and frequency of his episodes of sinusitis 
at that time, the veteran did report, in conjunction with his 
April 1998 VA examination, a syndrome of allergic rhinitis, 
sinusitis, and asthmatic bronchitis approximately once every 
one to two months incapacitating him for one to two days.  

The X-ray studies dating back to 1997 revealed significant 
pleural and mucosal thickening, and a July 2001 VA 
examination report indicates the need for further sinus 
surgery.  Moreover, the X-ray studies from that date 
confirmed extensive sinusitis.  

The combination of the veteran's uncontradicted reports of 
incapacitating episodes consistent with the criteria for a 30 
percent evaluation, along with radiological evidence of 
extensive sinusitis, reflects that his disability picture 
prior to November 16, 2004 more closely resembled the 
criteria for a 30 percent evaluation than the criteria for a 
10 percent evaluation.  

Accordingly, the higher evaluation is granted for that 
period, and the 30 percent evaluation has now been 
effectuated for the entire pendency of this appeal.  

That notwithstanding, there is no evidence to support an even 
higher evaluation.  The veteran has recently had sinus 
surgery in April 2005, but there is no suggestion of chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

Rather, the veteran's most recent VA examination, from June 
2005, revealed pallor of the nasopharyngeal mucosa with 
retraction of the mucous membranes, which were moist and 
without lesions and currently without pain, headache, or 
signs of sinusitis.  

Overall, the evidence supports the grant of a 30 percent 
evaluation for the service-connected sinusitis for the period 
from February 28, 1997 through November 15, 2004, but there 
is no basis for an even higher evaluation during that period 
or thereafter.  

This determination represents a grant for the period prior to 
November 16, 2004 and a denial for the period beginning on 
that date.  




ORDER

An increased rating of  30 percent evaluation for the 
service-connected sinusitis is granted for the period from 
February 28, 1997 through November 15, 2004, subject to the 
regulations governing the payment of VA monetary benefits.  

An increased evaluation in excess of 30 percent for the 
service-connected sinusitis for the period beginning on 
November 16, 2004 is denied.  



REMAND

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, concerning 
bronchial asthma, a 30 percent evaluation is assigned in 
cases of FEV-1 of 56- to 70-percent  of predicted value; FEV-
1/FVC of 56 to 70 percent; daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  

A 60 percent evaluation is in order in cases of FEV-1 of 40- 
to 55-percent of predicted value; FEV-1/FVC of 40 to 55 
percent; at least monthly visits to a physician for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent evaluation is warranted for FEV-1 of less than 
40-percent of predicted value; FEV-1/FVC less than 40 
percent; more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  

The veteran's most recent VA examination addressing his 
service-connected asthma was conducted in June 2005, and 
evidence received since that time indicates possible, though 
not necessarily consistently, worsening pulmonary 
symptomatology and calls into question the propriety of the 
diagnosis of asthma.  

Specifically, the veteran was treated at a VA facility in 
January 2007.  While pulmonary function testing during such 
treatment did not indicate worsening testing results, a CAT 
scan revealed an ill-defined density, not clearly a focal 
infiltrate, pneumonitis, or neoplasm.  

The examiner noted that this density had been present since 
July 2005 but had increased since then, and the examiner 
noted that an "increase in size of this ill-defined density 
in the last 1-1/2 years or so is concerning" and that 
malignancy had to be considered.  

A follow-up record from February 2007 indicates that findings 
from a pet scan were not consistent with malignancy, but a 
further CT scan in six months was suggested.  

The Board also observes that the examiner from January 2007 
noted that the veteran had a "clinical diagnosis" of asthma 
but also had mild chronic obstructive pulmonary disease 
(COPD).  It is not clear whether these two diagnoses are 
etiologically related, and this should be determined so that 
the Board can consider whether the criteria of 38 C.F.R. 
§ 4.97, Diagnostic Code 6604, concerning COPD, are 
applicable.  

Finally, the Board is aware that the veteran has a history of 
corticosteroid use for asthma and was prescribed a two-week 
trial of Augmentin in January 2007 to exclude any concomitant 
subacute infection, which could be causing the surrounding 
infiltrate in the left lower lobe.  Given the specific 
criteria for a 100 percent evaluation for asthma, further 
information is needed as to the regularity of the veteran's 
use of corticosteroids or immuno-suppressive medications.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA pulmonary examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his service-
connected asthma.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
tests should include pulmonary function 
testing and any radiological or other 
testing deemed necessary to ascertain the 
nature and etiology of the veteran's 
increasing density of the left lower 
lobe.

Based on the claims file review and 
examination findings, the examiner should 
provide a description of the left lower 
lobe density and indicate whether such 
density is causally related to the 
veteran's asthma.  The examiner should 
provide a similar causation opinion 
regarding the diagnosed COPD.  Finally, 
the examiner should describe the nature 
(e.g., daily or infrequent) of the 
veteran's use of corticosteroids or 
immuno-suppressive medications.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the issue of entitlement to 
increased evaluations for the service-
connected asthma, with a 30 percent 
evaluation assigned from February 28, 
1997 and a 60 percent evaluation assigned 
from June 26, 2003, should be 
readjudicated.  This readjudication 
should include consideration of whether 
the criteria of Diagnostic Code 6604 are 
applicable.  

If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


